Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, are drawn to a method for robotic picking objects including the steps of sampling an image depicting a pile of objects within a container; determining a set of object parameters; selecting a candidate object to grasp based on the set of object parameters; controlling a robot arm to grasp the candidate object; when no candidate object is selected, monotonically raising the actuatable floor; and repeating same steps until a stop condition is met.  Classified in B25J9/0096.

II. Claims 6-15, are drawn to a system for robotic picking with a picking workspace comprising a frame; a lift mechanism having a fixed end mounted to the frame and a transformable end defining a lift axis, wherein lift mechanism comprises a scissor lift; a set of container walls fixed to the frame and defining an interior having a uniform cross-section along the lift axis between a base end and a lip; and a container floor mounted to the transformable end and arranged within the interior of the set of container walls between the base end and the lip. Classified in B66F7.

III. Claims 16-21, are drawn to are drawn to a method for robotic picking objects including the steps of picking a first set of objects out of a container; determining satisfaction of a minimum fullness threshold of the container; and responsive to a .  Classified in B25J9.

3.	The inventions are distinct, each from the other because of the following reasons:
4.	Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.
In the instant case, sub-combination II, which is drawn to a system for robotic picking with a picking workspace comprising a frame; a lift mechanism having a fixed end mounted to the frame and a transformable end defining a lift axis, wherein lift mechanism comprises a scissor lift; a set of container walls fixed to the frame and a container floor mounted to the transformable end and arranged within the interior of the set of container walls between the base end and the lip, which is different than the sub-combination I, which is drawn to method includes determining a set of object parameters; selecting a candidate object to grasp based on the set of object parameters; controlling a robot arm to grasp the candidate object; when no candidate object is selected, monotonically raising the actuatable floor. Therefore sub-combination II is separately usable. See 806.05(d).


5.	Inventions I and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not 
In the instant case, sub-combination III, which is drawn to a method including the steps of picking a first set of objects out of a container; determining satisfaction of a minimum fullness threshold of the container; and responsive to a satisfaction of the minimum fullness threshold of the container, transforming the container floor relative to the set of walls using a lift mechanism to modify the working depth, which is which is drawn to method includes determining a set of object parameters; selecting a candidate object to grasp based on the set of object parameters; controlling a robot arm to grasp the candidate object; when no candidate object is selected, monotonically raising the actuatable floor. Therefore sub-combination III is separately usable. See 806.05(d).

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The Examiner notes that no telephone communication was made due to the complexity of the requirement for restriction. See MPEP 812.01.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667